Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued from 12)
	The amendments filed 2/28/2022 are too extensive to be considered under the AFCP 2.0 program; therefore, they will not be entered.
	However, it would appear that the amendments are sufficient to overcome the rejections of record, as well as the restriction requirement of record.
	The Examiner wishes to apprise the Applicant of the following prior art references.
	U.S. Patent 5,422,304 teaches introducing nitrogen into the deposition chamber for a post-deposition treatment of CuInSe2 absorber layer (Fig. 2). 
U.S. 2010/0078072 teaches post-deposition oxygen bombardment of CuInSe2 absorber layer (paragraph [0038]). 
It would appear that these references may be suitable for use in teaching the amended limitations of Claim 1 (i.e. in which the oxygen annealing is performed within the first chamber, i.e. the chamber in which the absorber layer is deposited).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached 7-10 am and 1:30-2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721